Citation Nr: 1226654	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-40 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include an anxiety disorder.

2.  Entitlement to an effective date earlier than July 31, 2008 for entitlement to nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to March 1979.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the RO.  

In February 2010, the Veteran testified at a hearing held at the RO.  In October 2010, the Veteran testified at another hearing held at the RO before the undersigned Veterans Law Judge. Transcripts of these hearings are associated with the claims file.  

The Board remanded the case to the RO in May 2011 for additional development of the record.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted additional medical evidence pertaining to his claim of service connection after certification of the appeal to the Board.   

Neither the Veteran nor his attorney has provided a written waiver of initial review by the agency of original jurisdiction of the above evidence.  The evidence has not been considered by the RO; nor has the issue has not been the subject of a Supplemental Statement of the Case (SSOC).  

Any pertinent evidence, not previously reviewed at the RO, but received from the Veteran prior to the transfer of the VA claims file to the Board, or evidence which was accepted first at the Board, must be initially reviewed by the agency of original jurisdiction unless this procedural right is waived by the Veteran or his representative.  38 C.F.R. §§ 19. 37, 20. 1304(c).

Because the Veteran filed a timely NOD (Notice of Disagreement) under 38 U.S.C.A. § 7105, and appellate review of the RO's April 2009 rating decision was properly initiated, and the RO was then obligated to furnish him a Statement of the case (SOC) with respect to the issue of an effective date earlier than July 31, 2008 for the nonservice-connected pension.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2011).  

To the extent the Veteran has not been furnished a SOC that addresses the issue of an earlier effective date, a remand is warranted.  See Manlicon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to issue a SOC to the Veteran and his attorney addressing the issue of an effective date earlier than July 31, 2008 for nonservice-connected pension.  The RO should return this matter to the Board only if the Veteran files a timely Substantive Appeal.

2.  After completing any indicated development, the RO should readjudicate the claim of service connection for an innocently acquired psychiatric disorder in light of all evidence of record, including the additional evidence received after the case was previously certified to the Board.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



